11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of E.S.H., a child,              * From the 318th District
                                                   Court of Midland County,
                                                   Trial Court No. FM 57,092.

No. 11-14-00328-CV                               * May 14, 2015

                                                 * Memorandum Opinion by Wright, C.J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.